Green, Judge,
delivered the opinion of the court:
The parties have stipulated that the situation of this case involves facts and principles the same as in the case of the Farmers Cotton Oil Company to the use of Choctaw Cotton Oil Company v. The United States, 84 C. Cls. 468. We think it unnecessary to repeat or add anything to the opinion of the court in the case above cited as reasons for our final conclusion.
If the plaintiff’s action had been begun in time this court would have rendered a judgment in his favor, but the remedy has been lost by reason of failure to file the petition within the period of limitations. All that the court can now do is to require the findings to be certified to Congress and it is accordingly ordered that this be done.
Whalet, Judge; Williams, Judge; Littleton, Judge; and Booth, Chief Justice, concur.
(Note. — This ease, Congressional No. 17529, was erroneously included in Volume 86, page 756.)